Case 6:17-cv-00166-RC-JDL Document 44 Filed 12/17/18 Page 1 of 1 PageID #: 252




                  PLEASE DELIVER ATTACHED COURT CORRESPONDENCE
                  TO ADDRESSEE ND HAVE FOLLOWING RECEIPT
                  EXECUTED. PLEASE RETURN EXECUTED RECEIPT TO
                  THE COURT. IF DDRESSEE IS NO LONGER AT YOUR
                  INSTITUTION, PLEASE ADVISE US OF RELEASE DATE &
                  FORW RDING ADDRESS AND/OR NAME AND ADDRESS OF
                  PAROLE OFFICER. THANK YOU! - U.S. DISTRICT CLERK




                  WE CERTIFY THAT THE ADDRESSEE (REFUSED) OR (WAS
                  UNABLE) TO SIGN THE ABOVE RECEIPT, BUT TH T THE
                  COURT CORRESPONDE CE WAS DELIVERED TO THE
                  ADD ESSEE AT A.M./P.M. ON THIS DAY




                  Witness
